DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: … a third, last layer … at least one neuron of the third layer is coupled to … at least one neuron of at least one higher numbered layer and/or output ports. As recited, the third layer is provided as a last layer, but yet is also couple to a neuron of a higher numbered layer. Thus, it is not clear if the third layer is the last layer, or if there is a higher numbered layer that occurs after the third layer. For the purpose of further examination, this limitation will be a third, last layer … at least one neuron of the third layer is coupled to … 
Claim 1 recites the limitation "from the first neuron to the last neuron and … from the last neuron to the first neuron." In lines 15-17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as from the first [layer] to the last [layer] and … from the last [layer] to the first [layer].
Claim 5 recites “further comprising local memory” in line 1. This recitation of “local memory” is referenced throughout claim 5. However, claim 1 also recites “local memory.” It is not clear if the “local memory” of claim 5 is the same or different local memory from claim 1. For the purpose of further examination, this limitation will be interpreted as “further comprising additional local memory.”
Claim 6 recites the limitation "the weighted computational unit in the last layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “a weighted computational unit in the last layer.”
Claim 6 recites the limitation "the computational unit in the last layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “the weighted computational unit in the last layer.”
Claim 6 recites the limitation "the plurality of backpropagating results transmitted by the respective weighted computational unit" in lines 9-10.  There is insufficient antecedent basis circuitry to transmit the plurality of backpropagating results to a corresponding weighted computational unit,” but this is not the same as provided in claim 6. For the purpose of further examination, this limitation will be interpreted as “the plurality of transmitted backpropagating results .”
Claim 9 recites the limitation "the backpropagated error values received by the computational units" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is noted that while parent claim 2 recites “backward propagating an output error value from an output of the last layer to an input of the last layer,” there is no antecedent basis for any of “backpropagated error values,” “values received by the computational units,” or “the computational units.” For the purpose of further examination, this limitation will be interpreted as “the [backward propagated] error values ”.
Claim 9 recites the limitation "the order" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as "an order."
Claim 9 recites “transmit the backpropagating multiplication results to connected one or more weighted computational units of a preceding layer in [an] order from the first layer to the last layer when the respective weighted computational units are not in the first layer.” This limitation appears to suggest transmitting results to units of a first layer when the units are not in the first layer. This creates a paradox. It is not clear how results can be transmitted to a unit of a first layer when a unit is not in the first layer.

Claim 13 includes limitations similar to claim 5, is rejected for the same reasons, and is likewise similarly interpreted.
Claim 14 includes limitations similar to claim 6, is rejected for the same reasons, and is likewise similarly interpreted.
Claim 17 includes limitations similar to claim 9, is rejected for the same reasons, and is likewise similarly interpreted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to: Processing circuitry … comprising: input/output ports; and a plurality of neural network neurons. Applicant’s specification describes these elements as part of a neural network which can be configured in memory and executed as computer program instructions (see ¶ 0013). None of the claimed “circuitry” elements appear to be restricted to any type of hardware implementation, and could be considered to be implemented through software instructions alone. Thus, the claim is considered to be directed to a computer program, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0166374 by Moussa et al. (“Moussa”).

In regard to claim 1, Moussa discloses:
1. Processing circuitry for a deep neural network, the processing circuitry comprising: See Moussa, at least ¶ 0150, e.g. “The system components may be implemented in software, by hardware description languages or by various hardware platforms.”
input/output ports; and See Moussa, ¶ 0032, e.g. “input port” and “output port.” 
a plurality of neural network neurons organized into layers, each layer including at least one neuron, the layers organized from a first layer to a second, hidden layer, to a third, last layer, at least one neuron from the first layer is coupled to one or more of the input ports and to at least one neuron of at least one higher numbered layer and/or the output ports, at least one neuron from the second layer is coupled to at least one of the input ports and/or the at least one neuron of the first layer and the at least one neuron of at least one higher numbered layer and/or output ports, and at least one neuron of the third layer is coupled to the input ports and/or at least one neuron of at least one lower-numbered layer and to [] output ports, See Moussa, Fig. 1, and ¶ 0075, e.g. “Referring now to FIG. 1 there is shown an example diagram of a MLP-BP network 100 containing neurons 105 numbered 1 to N structured in a plurality of parallel layers 110 numbered 0 to M. The layers 110 include an input layer 110 (layer 0), hidden layer(s) 110 (layer(s) 1 to M-1), and an output layer 110 (layer M).”
each of the plurality of neural network neurons including a weighted computational unit having circuitry to interleave forward propagation of computational unit input values from the first [layer] to the last [layer] and backward propagation of output error values from the last [layer]to the first [layer]. See Moussa, ¶ 0083-0084, e.g. “Error Back-propagation Computation: … Starting with the output layer, and moving back toward the input layer.” Also see Fig. 6 along with ¶ 0134, e.g. “The back propagation stream 190 of weight updates propagates at the same time as the stream of new patterns through the feed forward stage 185.” Also see Fig. 14 along with ¶ 0192 and 0194, e.g. “The neuron input 230 provides the synthesized inputs 300 to weighted sum module 310 which implements Equation (1) and determines the weighted input sum for the neuron. … At the neuron 215 level, the error back 

In regard to claim 18, Moussa discloses:
18. At least one non-transitory machine-readable medium including instructions that, when executed by one or more processors, See Moussa, at least ¶ 0020, e.g. “computer readable code on a physical computer readable media that may be executed by a computing device.”
configure processing circuitry for a deep neural network, the deep neural network comprising a plurality of neural network layers coupled in order from a first layer to a last layer, See Moussa, Fig. 1, depicting a deep neural network.
each of the plurality of neural network layers including a plurality of weighted computational units, and input/output ports providing input to and receiving output from the plurality of neural network layers, See Fig. 1, depicting layers of neurons. Also see Fig. 14, depicting neurons including weighted computation units 310 and inputs and outputs.
wherein the one or more processors configure the processing circuitry to: interleave forward propagation of computational unit input values from the first layer to the last layer and backpropagation of output error values from the last layer to the first layer. See Moussa, Figs. 6 and 14 along with ¶ 0083-0084, 0134, 0192, and 0194 as cited above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa as applied above, and further in view of U.S. Patent Application Publication 2016/0335536 by Yamazaki et al. (“Yamazaki”).

In regard to claim 2, Moussa also discloses:
2. The processing circuitry of claim 1, wherein interleaving forward propagation and backward propagation includes, retrieving for a forward propagation and from a … memory, one or more weight values associated with at least one neuron of the last layer and storing the retrieved one or more weight values in a local memory of the processing circuitry, and while a weight value associated with the last layer is still in the local memory from the forward propagation, backward propagating an output error value from an output of the last layer to an input of the last layer using the weight value, and providing a result of the backward propagating to the input/output ports. See Moussa, ¶ 0017, e.g. “each neuron includes: a weight memory for storing weights associated with the neuron.” See Fig. 14, element 315 “weight memory.” Also see ¶ 0076, e.g. “The feed forward computation step uses internal weights (not shown) associated with each 
Moussa does not expressly disclose a remote memory. However, this is taught by Yamazaki. See Yamazaki, ¶ 0039 and 0043, e.g. “The weight storage 3 stores initial values of all the weights between the nodes of the hierarchical neural network at the initialization processing of the weights. … The weight storage 3, learning data storage 4 and training data storage 5 are constructed on at least one of a hard disk drive (HDD), USB memory, and storage medium (CD, DVD, BD) reproducible by a storage medium reproducing device, which are mounted on the computer functioning as the hierarchical neural network apparatus 1.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Moussa’s weights with Yamazaki’s remote storage media in order to provide initial weight values for a neural network, as suggested by Yamazaki.

In regard to claim 3, Moussa discloses:
3. The processing circuitry of claim 2, wherein each of the weighted computational units includes: 
circuitry to multiply a plurality of computational unit input values by corresponding weight values of the weight values to produce a plurality of weighted input values, the plurality of computational unit input values received from an input port of the input ports and/or at least one neuron of the lower-numbered layers; See Moussa, Fig. 14 and ¶ 0192 along with Eq. 1 in ¶ 0079, depicting multiplication of input values by weight values.
circuitry to perform a computational function on the plurality of weighted input values to produce a plurality of computational function results; See Fig. 14, element 320 along with ¶ 0193.
circuitry to transmit the plurality of computational function results to at least one neuron of a higher-numbered layer and/or at least one of the output ports; See Fig. 14, element 325.
circuitry to receive a plurality of error values from at least one of the output ports and/or a higher-numbered layer, each of the plurality of error values corresponding to a different weight value of the respective weighted computational unit; and circuitry to backpropagate the plurality of error values to at least one neuron of the lower-numbered layer when the respective weighted computational unit is not in the first layer or to the input/output ports when the respective weighted computational unit is in the first layer. See Fig. 14 along with ¶ 0195, e.g. “The weight change module 325 generally performs the calculation of Equation (5) to determine the weight changes for the neuron 215, using the output of the previous layer (or this neuron's input 230) and the local gradient provided in the back propagation data path from its layer's error back propagation module 305.” Note that the alternative language of the claims allows for a broad but reasonable interpretation.


4. The processing circuitry of claim 3, wherein the circuitry to backpropagate the plurality of error values includes: 
circuitry to multiply the plurality of error values by the corresponding weight values of the respective weighted computational unit to produce a plurality of backpropagating results; and See Moussa, Eq. 3 at ¶ 0084, depicting multiplication of an error gradient with weight values.
circuitry to transmit the plurality of backpropagating results to a corresponding weighted computational unit of the lower-numbered layer when the respective weighted computational unit is not in the first layer or to the input/output ports when the respective weighted computational unit is in the first layer. See Moussa, Fig. 14, generally depicting transmission of backpropagation results. Note that the alternative language of the claims allows for a broad but reasonable interpretation.

In regard to claim 7, Moussa also discloses:
7. The processing circuitry of claim 2, further comprising: 
circuitry to compute updated weight values for each of the weighted computational units according to the backpropagated output error values; and circuitry to transmit the updated weight values to the plurality of weighted computational units. See ¶ 0083, e.g. “weights … are updated …”


8. The processing circuitry of claim 2, wherein the circuitry to interleave forward propagation of computational unit input values from the first layer to the last layer and backpropagation of the output error values from the last layer to the first layer performs the backpropagation when weight values for the respective weighted computational unit are in active memory of the respective weighted computational unit, the weight values used by circuitry to perform computations by the weighted computational units during the interleaved forward propagation and the backward propagation. See Moussa, at least ¶ 0134, e.g. “The back propagation stream 190 of weight updates propagates at the same time as the stream of new patterns through the feed forward stage 185.”

In regard to claim 9, Moussa also discloses:
9. The processing circuitry of claim 2, wherein the circuitry to interleave forward propagation of computational unit input values from the first layer to the last layer and backpropagation of the output error values from the last layer to the first layer includes: 
circuitry to multiply the [backward propagated] error values [] by corresponding weight values of the respective weighted computational units to produce backpropagating multiplication results; and See Eq. 3 in ¶ 0084 depicting multiplication of backpropagation results.
circuitry to transmit the backpropagating multiplication results to connected one or more weighted computational units of a preceding layer in [an] order from the first layer to the last layer when the respective weighted computational units are not in the first layer or transmit the backpropagating multiplication results to the input/output port when the respective weighted computational units are in the first layer. Note that this limitation is broadly interpreted according to the alternative “or” of the claim language. See Moussa, Figs. 9 and 14, depicting backpropagation of results to neurons at each layer. 

In regard to claim 10, Moussa discloses:
10. A method for performing interleaved forward propagation and backward propagation for a deep neural network comprising a plurality of neural network layers coupled in order from a first layer to a last layer, each of the plurality of neural network layers including a plurality of weighted computational units, and input/output ports providing input to and receiving output from the plurality of neural network layers, the method comprising: See Moussa, Fig. 8, depicting a method. Also see Fig. 1, and ¶ 0075, e.g. “Referring now to FIG. 1 there is shown an example diagram of a MLP-BP network 100 containing neurons 105 numbered 1 to N structured in a plurality of parallel layers 110 numbered 0 to M. The layers 110 include an input layer 110 (layer 0), hidden layer(s) 110 (layer(s) 1 to M-1), and an output layer 110 (layer M).” Also see Fig. 14, depicting neurons with inputs, outputs, and weighted computation units.
retrieving for the forward propagation …, respective weight values associated with the last layer; See Moussa, Fig. 14, element 315, depicting retrieval of weight values. Also see Fig. 1, depicting a last layer “M” which uses the elements of Fig. 14. Moussa does not expressly disclose and from a remote memory. However, this is taught 
storing the retrieved weight values in a local memory of the processing circuitry; See Fig. 14, element 315.
while a weight of the respective weight values associated with the last layer is still in the local memory from the forward propagation, backward propagating an output error value from an output of the last layer to an input of the last layer; and providing a result of the backward propagating to the input/output ports. See Moussa, ¶ 0017, e.g. “each neuron includes: a weight memory for storing weights associated with the neuron.” See Fig. 14, element 315 “weight memory.” Also see ¶ 0076, e.g. “The feed forward computation step uses internal weights (not shown) associated with each neuron 105 for calculating the neuron's 105 output.” Also see ¶ 0196, e.g. “That is, the weight change module 325 reads the currents weights from the weight memory 315 

In regard to claim 11, parent claim 10 is incorporated. All further limitations have been addressed in the above rejection of claims 3 and 9.

In regard to claim 12, parent claim 11 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

In regard to claims 15-17, parent claim 10 is addressed above. All further limitations have been addressed in the above rejections of claims 7-9, respectively. 

In regard to claim 19, parent claim 18 is addressed above. All further limitations have been addressed in the above rejection of claim 2. 

In regard to claim 20, parent claim 19 is addressed above. All further limitations have been addressed in the above rejections of claims 3-4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa and Yamazaki as applied above, and further in view of U.S. Patent Application Publication 2010/0076915 by Xu et al. (“Xu”).


5. The processing circuitry of claim 4, further comprising [additional] local memory, wherein: the circuitry to transmit the plurality of computational function results to a higher-numbered layer for the respective weighted computational unit includes circuitry to write the plurality of results to the [additional] local memory; the one or more computational unit input values are received from a lower-numbered layer of the plurality of neural network layers when the respective weighted computational unit is not in the first layer by circuitry to read the computational unit input values from the [additional] local memory; the circuitry to transmit the plurality of backpropagating results to a corresponding weighted computational unit of the lower-numbered layer when the respective weighted computational unit is not in the first layer includes circuitry to write the plurality of backpropagating results to the [additional] local memory; and the circuitry to receive the plurality of error values from the higher-numbered layer when the respective weighted computational unit is not in the last layer includes circuitry to read the plurality of error values from the [additional] local memory. However, Xu teaches the use of local memory to store values related to neural networks. See Xu, ¶ 0159, e.g. “Temporary data structures, such as intermediate variables, parameters, and so forth, and results, e.g., the learned model, could be stored in the onboard memory (such as the onboard memory 108) or registers inside the FPGA, which would act as high bandwidth, low latency cache. The data could be utilized without needing to access memory off of the FPGA, which would enhance the access speed of the cache.” It would have been obvious to one of ordinary skill in the art before 

In regard to claim 13, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 5. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa and Yamazaki as applied above, and further in view of U.S. Patent Application Publication 2017/0301063 by Merhav et al. (“Merhav”).

In regard to claim 6, Moussa also discloses:
6. The processing circuitry of claim 4, further comprising: 
circuitry to subtract a corresponding predefined desired result from each of the plurality of computational function results transmitted to the input/output ports by [a] weighted computational unit in the last layer to determine the plurality of error values for the [weighted] computational unit in the last layer; See Moussa, Eq. 3 in ¶ 0084.
circuitry to transmit the plurality of error values to the processing circuitry for the weighted computational unit in the last layer; and See Moussa, Fig. 14, element 325 and 330 along with ¶ 0190.
for each of the weighted computational units: 
circuitry to multiply the plurality of [transmitted] backpropagating results [] by a multiplication factor to determine a plurality of multiplying results; and See Eq. 3 in ¶ 0084 depicting multiplication of backpropagation results.
Moussa does not expressly disclose: circuitry to subtract the plurality of multiplying results from the corresponding weights for the respective weighted computational unit to determine updated weights for the respective weighted computational unit. However, this is taught by Merhav. See Merhav, ¶ 0058, e.g. “a ratio of the gradient is subtracted from the weight.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Moussa’s backpropagation with Merhav’s weight calculation in order to influence speed and quality of learning, as suggested by Merhav.

In regard to claim 14, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"RRANN: a hardware implementation of the backpropagation algorithm using reconfigurable FPGAs" by Eldredge et al. teaches FPGA implementation of simultaneous feed forward and backpropagation (see section 4 on p. 2100).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121